Citation Nr: 0126158	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  95-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the residuals of a 
left shoulder injury currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant served on active duty from April 1969 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that increased to 10 percent disabling the 
appellant's claim for residuals of a left shoulder injury.

The Board remanded this case to the RO in May 1997 for 
additional development.  The RO has now returned the case to 
the Board for further appellate action.  The Board notes that 
the RO has substantially complied with the instructions in 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant does not have ankylosis of the left 
shoulder.

3.  Range of motion of the appellant's left shoulder is 150 
degrees abduction and flexion, with a rotation of 90 degrees.

4.  There is no malunion, or a similar impairment, of the 
humerus, clavicle or scapula involving the left shoulder.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the 
appellant's service-connected left shoulder disability have 
not been met.  38 U.S.C.A. §§ 1155, 5100 et seq. (West 1991 & 
Supp. 2001),  38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10; 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5010, 
5200-5203 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the criteria for a rating in excess of 
10 percent for a left shoulder disability have not been met.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

In this case, service connection was established for 
recurrent dislocation of the left shoulder, rated 20 percent 
under Diagnostic Code 5202, by a rating decision in April 
1971.  The disability evaluation was reduced to a 
noncompensable level under Diagnostic Code 5202 by a rating 
decision in March 1975.  The evaluation remained 
noncompensable until a July 1995 rating decision, which 
assigned a 10 percent rating, under Diagnostic Code 5003, for 
degenerative arthritis, history of recurrent dislocation of 
the left shoulder.  The present appeal arises from this 
disability evaluation.

I. Schedular Consideration

Under 38 C.F.R. § 4.71a, disabilities of the shoulder are 
rated under Diagnostic Codes 5200 through 5203.  In some 
cases, these diagnostic codes provide different evaluations 
for the major and minor side.  The Board notes that the 
veteran is right handed; consequently, the service-connected 
left shoulder disability involves the minor side.  See 
38 C.F.R. § 4.69 (2001).

In considering these diagnostic codes, the Board notes that 
an evaluation under Diagnostic Code 5200 is not appropriate, 
as the appellant does not have ankylosis. During the 
appellant's June 2001 VA examination, the range of motion of 
the appellant's left shoulder was described as 150 degrees 
abduction and flexion, with a rotation of 90 degrees.  
Therefore, Diagnostic Code 5201 is not for application.  

Normal movement of the shoulder is forward elevation 
(flexion) and abduction from 0 to 180 degrees, and internal 
and external rotation to 90 degrees.  38 C.F.R. § 4.71, plate 
I.  Under Diagnostic Code 5201, limitation of motion of the 
arm on the minor side is rated 20 percent when limited at 
shoulder level or midway between the side and shoulder level, 
and 30 percent when limited to 25 degrees from the side.  The 
limitation of motion of the arm described at the June 2001 VA 
examination does not approach a compensable level.  
Consequently, assignment of an evaluation under Diagnostic 
Code 5201 is not appropriate in this case.

Similarly, the assignment of a rating under Diagnostic Code 
5203 is not appropriate, as the veteran does not have 
malunion, nonunion, or dislocation of the clavicle or 
scapula.  

Formerly, the service-connected left shoulder disability had 
been rated under Diagnostic Code 5202, which covers other 
impairment of the humerus, for recurrent dislocation.  The 
veteran does not have flail shoulder, false  flail joint, or 
fibrous union of the humerus.  This diagnostic code provides 
a 20 percent rating on the minor side for recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements, or with 
infrequent episodes and guarding of movement at the shoulder 
level only.  

The veteran's representative has argued that a separate 
compensable rating should be assigned under Diagnostic Code 
5202.  See Esteban v. Brown, 6 Vet App 259 (1994).  In this 
case, however, the April 2001 VA examination report indicates 
no history of dislocation during the previous year.  In 
short, the evidence does not warrant a compensable rating 
under Diagnostic Code 5202.  Even if the veteran were to be 
shown to have frequent or infrequent episodes of recurrent 
dislocation - which is not documented by the medical evidence 
- he also does not have guarding of movement at the shoulder 
level, which is also needed for a compensable rating under 
this diagnostic code.

The current 10 percent evaluation has been assigned under 
Diagnostic Code 5003, for degenerative arthritis. For the 
purpose of a rating disability for arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.    

In this case, the veteran does not meet the criteria for a 
compensable rating for limitation of motion of the arm under 
Diagnostic Code 5201, as discussed above.  He may still be 
assigned a 10 percent rating for painful or limited motion 
under Diagnostic Code 5003, however.  In this case, there is 
a bit of limited motion, as both abduction and flexion were 
150 degrees, while the normal range is to 180 degrees.  

A higher rating, however, is not warranted under Diagnostic 
Code 5003.  This would require involvement of more than one 
major joint or group of minor joints.  This service-connected 
disability involves only one major joint.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased. 38 C.F.R. § 4.59.

At the April 2001 VA examination, the range of motion of the 
left shoulder was not painful.  Moreover, the examiner 
specifically noted that there was no objective evidence of 
painful motion, edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement of 
the shoulder.  Similarly, at the April 1994 VA examination, 
muscle strength of the left arm was described as normal.  In 
short, the record does not support a rating higher than 10 
percent, or a separate compensable rating, for limitation of 
function due to pain.

After considering all the possible applicable schedular 
criteria, the Board concludes that the record does not 
provide a basis for a rating in excess of 10 percent.

II.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

The Board finds that the schedular evaluation in this case is 
not inadequate.  Higher evaluations are available for greater 
disability, as discussed above, but the required 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture in this 
case.  The appellant has not required any extensive 
hospitalizations for his left shoulder disability.  He also 
has not demonstrated that the shoulder disability has 
produced marked interference with employment.  The evaluation 
of 10 percent itself reflects a degree of vocational 
impairment.  38 C.F.R. § 4.10.  In view of the foregoing, 
there is no basis for consideration of an extraschedular 
rating.

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, et. seq. (West 1991 & Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC), and the Supplemental Statements of the Case 
(SSOC).

The Board finds that the discussions in the Board decision, 
rating decisions, the SOC, SSOC and RO letters sent to the 
appellant in effect informed him of the information and 
evidence that would needed to substantiate his claim and 
complied with VA's notification requirements.  See 38 U.S.C. 
§§ 5100 et. seq. (West 1991 & Supp. 2001).

Additionally, the law provides that VA has a duty to assist 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the Board finds that the VA has met its duty to assist the 
appellant in this case.  Specifically, the appellant has 
received treatment from the VAMC throughout the pendency of 
this appeal.  Additionally, the VA has provided the appellant 
with diagnostic examinations, to include an examination dated 
in April 2001.  The Board is satisfied that all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for his left shoulder disability, currently 
evaluated as 10 percent disabling, have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
disability than those already of record would.  Thus, the 
Board concludes that the evidence is sufficient for reaching 
a fair and well-reasoned decision with respect to the issue 
on appeal, and that the duty to assist appellant has been 
satisfied.  38 U.S.C. §§ 5100 et seq.



ORDER

An increased rating for the appellant's left shoulder 
disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

